DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022
Applicant’s election without traverse of Invention I, Claims 1-5 in the reply filed on 8/30/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gareis (US 4,752,886) in view of Takahira (JP 2012 120376, IDS Document, PE2E Translation of the JP Document is used for reference pages and Paragraphs).
Regarding Claim 1, Gareis discloses a power switch fault detection method (Figures 1-3) configured to determine whether a power switch coupled to a DC bus on an output side of a power conversion circuit is faulted (load control section B coupled to loads 14-16, Figure 1, power switch 42 in Figure 2 (in each of load control circuit B in Figure 1) coupled to load 30), the method comprising: 
(a) receiving, by a control unit (12, 18, Figure 1), a voltage signal provided by continuously detecting a bus voltage of the DC bus, and acquiring at least one detection value according to the voltage signal (Column 2, line 63 – Column 3, line 2, “….The output circuits 20-22, for purposes of explaining the invention, may be viewed simply as the power devices which, upon command, turn the electrical power On or Off to the associated load. Each output circuit, 20-22, however, also provides diagnostic signals indicative of the voltage and current occurring at various points in the circuit. These diagnostic signals are returned to microcontroller 18 and ultimately to the central controller 12, as necessary”); 
(b) determining, by the control unit, whether a first control signal provided to turn off the power switch (60, Figure 3, Column 3, lines 50-52); 
if a determination result is "NO", the first control signal is provided to turn off the power switch (80, Figure 3), and if the determination result is "YES", a second control signal is provided to turn on the power switch (62, Figure 3); 
( c)  comparing, by the control unit, whether a first detection value acquired corresponding to the voltage signal is greater than or equal to a first threshold value when the first control signal is provided to turn off the power switch (82, Figure 3); 
if a comparison result is "YES", the power switch is determined to be a short-circuit fault (84, Figure 3), and if the comparison result is "NO", the power switch is determined to be normally turned off (85, Figure 3);
 comparing, by the control unit, whether a second detection value acquired corresponding to the voltage signal is less than a second threshold value when the second control signal is provided to turn on the power switch (68, Figure 3); 
if a comparison result is "YES", the power switch is determined to be an open-circuit fault (NO at 68 (load voltage not present) means YES to voltage less than a predetermined threshold and determines open-circuit fault to 70, Figure 3), and if the comparison result is "NO", the power switch is determined to be normally turned on (YES output at 68/load voltage present means NO to voltage is less than a predetermined threshold and determines load ok/normally turned to 72, 81, Figure 3). Gareis also discloses that certain steps shown in sequence may be implemented simultaneously or in reverse order (Column 5, lines 14-17).
Gareis does not specifically disclose,  providing, by the control unit, an alarm signal or a disable signal when the power switch is determined to be the short-circuit fault or the open-circuit fault, the details of the control circuit/acquiring the at least one detection signal and differs in that an opposite logic upon determination of whether a first control signal provided to turn off the power switch (a control signal to turn OFF at NO determination and another control signal to turn ON at Yes determination) and specific sequence/further steps (recited in Claim 5).
Regarding the amendments in the preamble, the power switch coupled to the DC bus being between the power conversion circuit and a frequency conversion circuit, it noted that no patentable weight is given as the amendment is not recited in the body of the claim. The prior art of record is capable of detecting a fault in a power switch at this location on a DC bus.
Takahira discloses a power switch fault detection method (Figure 1, Abstract) comprising receiving, by a control unit (comprising charging circuit failure unit 18 and inverter control unit 19, 19, Figure 1), a voltage signal provided by continuously detecting a bus voltage of the DC bus (voltage signal detected by comprising voltage detection unit 17, Figure 1), and acquiring at least one detection value according to the voltage signal (signal from 17 to 18, Figure 1), and providing, by the control unit, an alarm signal or a disable signal when the power switch is determined to be the short-circuit fault or the open-circuit fault (Page 3, Paragraph 5, “…it is determined that the charging circuit 16 is faulty (the contact element 15 is judged to be a short-circuit fault), and a fault detection signal is output to the inverter control circuit 19. Then, an alarm signal is output from the inverter control circuit 19 and a failure of the charging circuit 16 is displayed on the display unit 20”) and the details of acquiring  at least one detection signal (Pages 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reverse logic and different sequence as taught in as taught Gareis in Column 5, lines 14-17 and to provide the control unit in the method of Gareis an alarm signal or a disable signal as taught by Takahira, to indicate the user of the failure status to maintain purposes to avoid damage to the sensitive circuit components of the power switch.  

Regarding Claim 2, combination of Gareis and Takahira discloses the power switch fault detection method as claimed in Claim 1, wherein "acquiring at least one detection value according to the voltage signal" of step (a) comprises: (a1) setting a plurality of sampling points in the voltage signal, and (a2) acquiring at least one detection value by calculating the plurality of sampling points (Takahira, Page 2, Paragraphs 3, 6, “… the voltage detection signal at time t1 and the voltage detection value based on the voltage detection signal at time t2. The slope of the voltage rise between times t1 and t2 is calculated…”, Page 3, Paragraph 1).
Regarding Claim 3, combination of Gareis and Takahira discloses the power switch fault detection method as claimed in Claim 2, wherein "acquiring at least one detection value by calculating the plurality of sampling points" of step (a2) comprises: 
acquiring a peak-to-peak value corresponding to the bus voltage by calculating the plurality of sampling points, acquiring a slope corresponding to the bus voltage by calculating the plurality of sampling points, or acquiring a voltage variation rate corresponding to the bus voltage by calculating the plurality of sampling points (Takahira, Page 2, Paragraphs 3, 6, “… the voltage detection signal at time t1 and the voltage detection value based on the voltage detection signal at time t2. The slope of the voltage rise between times t1 and t2 is calculated…”, Page 3, Paragraph 1).
Regarding Claim 4, Gareis discloses the power switch fault detection method as claimed in Claim 1, further comprises: determining, by the control unit, whether the DC bus is no-load (YES at 76 to 78, Figure 3); and if a determination result is "NO", repeating the step until the DC bus is no- load (NO at 76 repeat 72, 74). Gareis does not disclose determining DC bus is no-load condition being before "receiving the voltage signal" (Gareis determines no-load condition after receiving the voltage signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the no-load condition (a different sequence) as taught by Gareis in Column 5, lines 14-17. 
Regarding Claim 5, combination of Gareis and Takahira does not specifically disclose the power switch fault detection method as claimed in Claim 1, wherein after "the power switch is determined to be normally turned off' of the step (c) further comprises: providing the second control signal to detect whether the power switch is to be normally turned on, and after "the power switch is determined to be normally turned on" of the step (d) further comprising a step of: providing the first control signal to detect whether the power switch is to be normally turned off. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether any fault exists when the power switch is determined to be normally turned off prior to resume normal operation and when determined to be normally turned on, to power down the system to prevent further damage and for maintenance purposes.

Response to Arguments
Applicant's arguments filed on 8/30/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments under section (a), on Page 8 of the Remarks that the power switch Sb of the present application is used for when the motor 16 is turned into the power generation mode, the backflow power may damage the capacitor Cbus, so the power switch Sb is required to consume power, examiner respectfully notes that the argued upon matter/limitation is not recited in Claim 1 and the arguments toward primary reference Gareis regarding the same are rendered moot.
Regarding Applicant’s arguments under section (b) and (c), on Pages 8-10 of the Remarks that the circuit of Gareis measures the current 48 of the output side, examiner respectfully notes that Figure 2 of the reference measures the voltage 50 in the DC bus to which power switch 42 is coupled to meet the claim limitation of Claim 1, and further notes that claim does not recites the argued upon current measuring.
Regarding Applicant’s arguments, on Pages 8-9 of the Remarks that in the instant application, the power switch Sb fault is judged based on the abnormal voltage Vbus of the DC bus between the two converters 12 and 16, examiner respectfully notes the power switch 42 of Gareis shown in Figures 1-2, which is coupled to the DC bus provides abnormal voltage of the DC bus to detect power switch fault, regardless of the other elements coupled to the DC bus (42 is part of 10, which convert and/or control power to the load). Please also note that the instant application shows other elements coupled to the DC bus, between 12 and 16 including Cbus and Rb. 
Regarding Applicant’s arguments, on Pages 9-10 of the Remarks toward secondary reference Takahira, examiner respectfully notes that the reference is relied upon for the teaching of providing an alarm signal or disable signal by a control unit when a fault I detected a power switch.
Regarding Applicant’s arguments, on Page 10 of the Remarks toward dependent claims 2-5 directed toward dependency to claim 1, please see the response to arguments toward Claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim et al. (EP 3 351 543) discloses a device and method for controlling an inverter comprising control unit and acquiring voltage detection signal by continuously detecting a bus voltage of the DC bus (Figures 1-6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/19/2022